 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                           Case No.: 3:12-cv-2164-GPC-JMA
     COMMISSION,
12
                                      Plaintiff,       ORDER APPROVING:
13
     v.                                                SALE OF FERNLEY I PROPERTY
14
                                                       AND AUTHORITY TO PAY
     LOUIS V. SCHOOLER and FIRST
15                                                     BROKER’S COMMISSION
     FINANCIAL PLANNING
16   CORPORATION d/b/a WESTERN
                                                       [ECF No. 1701]
     FINANCIAL PLANNING
17
     CORPORATION,
18                                 Defendants.
19
20         Before the Court is the Receiver’s Motion for (A) Approval of Sale of Fernley I
21   Property, and (B) Authority to Pay Broker's Commission ("Motion"). ECF No. 1701. No
22   opposition was filed. Based upon a review of the moving papers and the applicable law,
23   the Court GRANTS the Receiver’s motion.
24                                      BACKGROUND
25         A. The SEC Enforcement Action
26         On January 21, 2016, the Court granted the SEC’s motion for final judgment
27   against Defendant Louis V. Schooler. ECF No. 1170. The SEC had initiated this civil
28

                                                   1
                                                                            3:12-cv-2164-GPC-JMA
 1   action against Defendant Schooler and Western Financial Planning Corporation
 2   (“Western”) four years earlier, on account of their practice of defrauding investors into
 3   purchasing unregistered securities. Id. (citing Second Summary Judgment Order, ECF
 4   No. 1081). To carry out the scheme, Defendant Western bought undeveloped real estate,
 5   with cash or through financing, and simultaneously formed one or more General
 6   Partnerships (“GPs”) to own the land. First Summary Judgment Order, ECF No. 1074 at
 7   10. Western then sold General Partnership units to investors and sold the undeveloped
 8   real estate to the General Partnerships. Id. at 10. In total, Western raised approximately
 9   $153 million from almost 3,400 investors through implementing this scheme. Id.
10         B. The Decline of the General Partnership Assets
11         In 2013, the Court-appointed Receiver, Thomas Hebrank, engaged licensed
12   appraisers to value the 23 properties owned by the General Partnerships. ECF No. 203 at
13   2. Those professionals determined that the land was worth $16,328,000 and that the net
14   appraised value (appraised value less outstanding balances on all mortgages) of the
15   properties was $12,860,661. Id. The net appraised value represented just 8.41% of the
16   total funds that the general partners had invested in the land. Id. The Receiver further
17   estimated that, based on the then-current appraised values of the land, the average GP
18   investor would suffer an 88.40% loss if the GP properties were sold in 2013. Id.
19         Three years later, soon after final judgment was entered, the Receiver moved for
20   authority to conduct an Orderly Sale of the General Partnership Properties (“Orderly
21   Sale”). Motion for Orderly Sale, ECF No. 1181-1. In the Motion, the Receiver indicated
22   that the aggregate value in the GP accounts had been steadily decreasing while litigation
23   was ongoing. See id. In September 2012, the Receivership had assets of $6.6 million.
24   Id. at 1. By the end of 2015, the assets had dropped to $3.5 million, and the Receiver had
25   reason to believe that the value of the Receivership would continue to drastically
26
27
28

                                                  2
                                                                               3:12-cv-2164-GPC-JMA
 1   decrease through the end of 2016.1 This decline, he noted, was due to three main factors:
 2   (1) 14 of the 23 properties were not appreciating in value2; (2) the properties were not
 3   worth enough to cover the costs of the GPs carrying the properties; and (3) low levels of
 4   investor contributions to pay GP administrator fees, tax preparation fees, property taxes,
 5   property insurance premiums, and notes owed to Western. See id. at 1-2. In other words,
 6   the Receiver concluded, because the money being spent to hold the GP properties was
 7   disproportionately high in relation to the value of the GP’s real estate assets, the
 8   Receivership was in a steady decline. Id.
 9          In order to prevent the value of the Receivership from falling into further decline,
10   the Receiver proposed that the GP properties be sold in accordance with Court-approved
11   orderly sale procedures. Id. The Receiver’s proposal explained that the best way to
12   maximize the value of all of the GP assets for the benefit of all investors, irrespective of
13   any given investors’ direct property interest, was to initiate an orderly sale of the GP
14   properties. Id. The Receiver estimated that the Receivership, after conducting sales of
15   the GP properties, Western’s properties and asset recovery, would be worth $21,804,826.
16   Id. at 16.
17          C. The Receiver’s Motion for Orderly Sale
18          On May 20, 2016, the Court held a hearing on the Receiver’s Motion for Orderly
19   Sale, at which time the Court heard from the SEC, Defendant, the Receiver, and the
20   investor-interveners — that is, those investors who were granted permission under Rule
21   23 to intervene to oppose the Receiver’s Motion. See ECF No. 1298. A short time
22
23
24
25   1
       The Receiver provided the Court with projections that the Receivership would further decline to $1.8
26   million by the end of 2016. Indeed, the Receiver’s projection has since proved to be accurate. The
     Twentieth Interim Status Report submitted by the Receiver indicates that the Receivership’s current cash
27   and cash equivalent balance is $666,113. ECF No. 1505 at 17.
     2
       By way of example, the Receiver notes that the value of these 14 properties in 2016, $3,732,815, was
28   about $400,000 less than their value in 2013, $4,137,000. Id. at 2.

                                                        3
                                                                                        3:12-cv-2164-GPC-JMA
 1   thereafter, on May 25, 2016, the Court approved, in part, the Receiver’s Orderly Sale
 2   process.3 ECF No. 1304.
 3          In approving the Orderly Sale, the Court addressed and evaluated the concerns
 4   expressed by the Receiver, the SEC, and myriad investors, all of whom held differing
 5   positions on whether the Orderly Sale would benefit the Receivership estate. See
 6   generally ECF Nos. 1181 (Motion for Orderly Sale), 1232 (SEC Response), 1234 (Dillon
 7   Investors’ Response), 1235 (Graham Investors’ Response); see also, e.g., ECF Nos. 1240,
 8   1242, 1244, 1249-1257 (Letters from Investors). The Court also took into consideration
 9   the recommendations of the investors’ experts, as set forth in the Xpera Report. See ECF
10   No. 1304 at 16. The Xpera Report, the Court noted, substantially agreed with the
11   Receiver on how to maximize the value of the Receivership estate and, for the most part,
12   agreed on the appraised value of the various GP properties. Id. As such, the Court
13   directed the Receiver, where feasible, to incorporate the recommendations of the Xpera
14   Report into his ultimate Orderly Sale proposal. Id. at 19.
15          On July 22, 2016, the Receiver moved for permission to engage CBRE, a real
16   estate brokerage firm, as a consultant in order to weigh the pros and the cons of the Xpera
17   Report. ECF No. 1341-1. The Court granted the Receiver’s motion on August 30, 2016.
18   ECF No. 1359. CBRE presented its findings on the GP properties on October 24, 2016.
19   ECF No. 1419 (filed under seal). On November 22, 2016, the Receiver submitted a
20   report evaluating the Xpera Report recommendations. ECF No. 1405. The Court
21   reviewed the Receiver’s report and adopted the recommendations contained therein on
22   December 12, 2016. ECF No. 1423.
23          D. Fernley I Property
24
25
26
     3
      The Court directed the Receiver to file a Modified Orderly Sale Process that incorporated the public
27   sale process consistent with the requirement of 28 U.S.C. § 2001. ECF No. 1304. The Receiver filed a
     modified proposal on June 8, 2016 (ECF No. 1309) and the Court approved the modified proposal on
28   August 30, 2016 (ECF No. 1359).

                                                       4
                                                                                       3:12-cv-2164-GPC-JMA
 1         Fernley I Property (the “Property”) is a parcel of approximately 78.84 acres of
 2   undeveloped land located in an unincorporated portion of Lyon County, Nevada. ECF
 3   No. 1701-1 at 2. Prior to being transferred to the Qualified Settlement Fund, the Property
 4   was held by two General Partnerships that are included in the receivership—Clearwater
 5   Bridge Partners and High Desert Partners. Id.
 6         In 2013, the Receiver obtained an appraisal of the Property estimating the value to
 7   be $230,000. Id. Two years later, in 2015, the Receiver obtained an appraisal of the
 8   Property estimating the value to be $210,000. Id. In early 2016, Xpera Group valued the
 9   Property between $315,000 and $365,000, along with the recommendation that an
10   engineer be engaged to provide a new subdivision map for the Property. Id. In late 2016,
11   CBRE evaluated the Property. CBRE estimated the value to be $1,000,000 and agreed
12   with Xpera's recommendation to hire an engineer and obtain a new subdivision map. Id.
13         The Receiver received an unsolicited, all-cash offer from The Lansing Companies,
14   LLC (“Lansing”) to purchase the Property for $950,000. Id. at 3. Considering that the
15   offer was higher than both the 2013 and 2015 appraisals and the Xpera Group valuation
16   range, and was in line with CBRE’s valuation, the Receiver gave notice of the offer to
17   investors and executed a purchase and sale contract with Lansing. Id. During the due
18   diligence process, however, Lansing determined that its intended development of the
19   Property would be too costly, and therefore it canceled the purchase and sale contract. Id.
20         The Receiver then had CBRE ("Broker") evaluate Lansing’s conclusions and, if
21   appropriate, reassess the value of the Property. Id. Broker concurred with Lansing's
22   conclusions and therefore reduced its estimate of the value to between $350,000 and
23   $400,000. Id. The Receiver then engaged Broker to list the Property for sale with a list
24   price of $390,000. Id. Shortly thereafter, Lansing offered to purchase the Property for
25   $350,000, and the Receiver again gave notice of the offer to investors. Id. With no other
26   offers having been received, the Receiver and Lansing entered into negotiations and, in
27   January 2019, executed a Purchase and Sale Agreement and Joint Escrow Instructions
28   ("Agreement"), subject to overbid and Court approval, with a purchase price of $390,000.

                                                  5
                                                                             3:12-cv-2164-GPC-JMA
 1   Id. Lansing placed an earnest money deposit of $10,000 into escrow as required under
 2   the Agreement. Id. On February 13, 2019, Lansing removed all contingencies (other
 3   than Court approval). Id. Lansing then assigned the Agreement, with the Receiver's
 4   consent, to an affiliated entity Lansing formed to take title, Fernley Clearwater Estates,
 5   LLC. Id. On March 27, 2019, the Receiver notified the Court that no qualified overbids
 6   had been received for the Property. ECF No. 1705.
 7         E. Conclusion
 8         The Court finds that the purchase price of $390,000 is reasonable in light of the
 9   fact that it exceeds the 2013 and 2015 appraised values of the Property ($230,000 and
10   $210,000, respectively) and the Xpera Group valuation range ($315,000–$365,000).
11   Moreover, after evaluating Lansing’s conclusions regarding the costs to develop the
12   Property, CBRE reduced its estimate of the value to be between $350,000 and $400,000,
13   and it recommended a list price of $390,000.
14         The Court is also satisfied that the Receiver’s notice of the sale adhered to the
15   modified Orderly Sale procedures—which require that notice of the sale be published “in
16   the county, state, or judicial district of the United States wherein the realty is situated,”
17   28 U.S.C. § 2002 (emphasis added)—by publishing notice in the Reno Journal-Gazette, a
18   newspaper of general circulation in Lyon County, Nevada, and by providing notice to the
19   investors.
20         Accordingly, and given that no opposition to the present Motion has been filed or
21   raised, and no qualified overbid was received, the Court GRANTS Receiver’s motion for
22   approval of sale.
23                                              ORDER
24         The Motion for (A) Approval of Sale of Fernley I Property, and (B) Authority to
25   Pay Broker's Commission ("Motion") filed by Thomas C. Hebrank (“Receiver”)—the
26   Court-appointed receiver for First Financial Planning Corporation d/b/a Western
27   Financial Planning Corporation ("Western"), its subsidiaries, and the General
28   Partnerships listed in Schedule 1 to the Preliminary Injunction Order entered on March

                                                    6
                                                                                 3:12-cv-2164-GPC-JMA
 1   13, 2013—having been reviewed and considered by this Court, the Receiver having
 2   notified the Court that no qualified overbid has been received, and for good cause
 3   appearing therefore, the Court finds as follows:
 4         1.     The Motion is GRANTED;
 5         2.     The sale of the Property known as the Fernley I Property (“Property”), as
 6   described on Exhibit A to the Declaration of Thomas C. Hebrank in support of the
 7   Motion, by Thomas C. Hebrank, as receiver, to The Lansing Companies, LLC and its
 8   permitted assignee is confirmed and approved;
 9         3.     The purchase price of $390,000 for the Property is confirmed and approved;
10         4.     The Receiver is immediately authorized to complete the sale transaction,
11   including executing any and all documents as may be necessary and appropriate to do so;
12   and
13         5.     The Receiver is authorized to pay, upon closing of the sale, a commission of
14   6% of the final purchase price to broker CBRE.
15              IT IS SO ORDERED.
16   Dated: June 14, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                             3:12-cv-2164-GPC-JMA
